Citation Nr: 0012578	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a penile rash.

2.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.

3.  Entitlement to an initial compensable evaluation for acne 
keloiditis nuchae.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1973 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for a urological disorder, 
heart disease, and groin rash.  The RO granted entitlement to 
service connection for hypertension with assignment of a 10 
percent evaluation, and for pseudofolliculitis barbae and 
acne keloiditis nuchae with assignment of noncompensable 
evaluations.

In July 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a genitourinary 
disorder including prostatitis and urethritis, and remanded 
the remaining claims to the RO for further development and 
adjudicative actions.

In March 1998 the RO affirmed the determinations previously 
entered.

In December 1998 the Board denied entitlement to service 
connection for a heart disorder and an increased evaluation 
for hypertension, and remanded to the RO the issues of 
service connection for a penile rash and increased 
(compensable) evaluations for pseudofolliculitis barbae and 
acne keloiditis nuchae for further development and 
adjudicative actions.

In December 1999 the RO affirmed the denials of entitlement 
to service connection for a penile rash, and compensable 
evaluations for pseudofolliculitis barbae and acne keloiditis 
nuchae.





The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
penile rash is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his initial 
compensable evaluation claim for pseudofolliculitis barbae.

3.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his initial 
compensable evaluation claim for acne keloiditis nuchae. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
penile rash is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim for entitlement to an initial 
compensable evaluation for pseudofolliculitis barbae is 
denied as a matter of law.  38 C.F.R. § 3.655 (1999).

3.  The veteran's claim for entitlement to an initial 
compensable evaluation for acne keloiditis nuchae is denied 
as a matter of law.  38 C.F.R. § 3.655.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Penile Rash

Service medical records show that in September 1971 the 
veteran reported a history of skin diseases at the time of 
his flight indoctrination examination.  However, on clinical 
evaluation in September 1971 normal findings were recorded 
with regard to the veteran's skin.  In addition, service 
medical records which recorded the veteran's annual physical 
examinations in November 1976, April 1987 and May 1988 showed 
no skin abnormalities.  

Service medical records reveal that in February and March 
1993 the veteran was diagnosed with a rash on the penile 
head.  In May 1993 he was treated for a rash on the tip of 
the penis described as subtle erythema and fine papules on 
the head of the penis.  It was diagnosed as pearly penile 
papules and irritant dermatitis.  It was indicated that the 
rash comes and goes and that it was painful.  There was no 
mention of a penile rash condition on the report of medical 
history, which the veteran completed at the time of his 
retirement physical.

In June 1993, after his discharge from active military 
service, the veteran had a follow-up visit at the Naval 
Hospital Dermatology Clinic for the penile rash disorder.  
The medical report from that visit indicated he had slight 
irritation of the head of the penis.  He was diagnosed with 
irritant dermatitis and treated with a cream.

In January 1995 the RO denied service connection for a groin 
rash.  The veteran filed a timely substantive appeal.  In 
July 1997 the Board remanded the issue of entitlement to 
service connection for a penal rash to afford the veteran an 
examination by a specialist in dermatology in order to 
determine the nature, extent of severity, and etiology of any 
penile rash.

VA examination was conducted in January 1998, it revealed 
that the veteran had received no treatment for his claimed 
skin problem since the treatment he received in June 1993.  
Examination of the penile shaft revealed no dermatologic 
lesions, but rather just a little bit of mild dry skin.  The 
physician noted that the veteran did not exhibit any systemic 
or nervous manifestations associated with the condition on 
his penis.  The diagnosis was a nonspecific dermatitis, 
etiology unknown.

In a March 1998 addendum to the VA dermatology examination of 
January 1998, the physician indicated that there was no 
active rash on the veteran's penile shaft.  Moreover, it was 
noted that there was no disfigurement involved and the mild 
penile rash condition appeared to be mildly dry skin, which 
in the opinion of the physician was not a service-connected 
disorder.

In December 1998, the Board again remanded the issue of 
entitlement to service connection for a penile rash for 
further development which included examination of the veteran 
by a specialist in dermatology in order to determine the 
nature, extent of severity and etiology of any dermatologic 
disability of the penis.

In a letter dated in January 1999, pursuant to the Board's 
remand, the RO notified the veteran that he may submit any 
additional evidence which supports his claim for service-
connection for a dermatologic disability of the penis.  In 
addition, in July 1999, VA examination was scheduled at VA 
Medical Center (MC), Houston.  The veteran failed to report 
for the examination.  It was noted in the file that he 
called, refused to report for the scheduled reexamination and 
canceled the appointment, and stated that he would get a 
lawyer to take care of the matter.

Pseudofolliculitis Barbae and Acne Keloiditis Nuchae

The Board notes that service-connection has been established 
for pseudofolliculitis barbae and acne keloidalis nuchae 
based on diagnoses of these skin disabilities during active 
military service.


Criteria
Service Connection

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).


When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Increased Evaluation

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655 (1999).

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. Id.  When a claimant fails to 
report for an examination schedule din conjunction with an 
original compensation claim, the claim shall be based on the 
evidence of record.  Id.  When the claim was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id. 38 C.F.R. § 3.655.



The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1q (1999).


Analysis

Service Connection for a Penile Rash

As stated earlier, Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois, supra; Grottveit, 
supra.  Because the veteran has failed to meet this burden, 
the Board finds that his claim of entitlement to service 
connection for a penile rash must be denied as not well 
grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

Initially the Board notes that  the veteran failed to report 
for a scheduled VA examination.  Evidence expected from that 
examination which might have been material to the outcome of 
his claim cannot therefore be considered.  The veteran was 
contacted for the medical examination.  He called, refused to 
undergo the examination, canceled the appointment, and 
reported that he will get a lawyer to take care of the 
matter.

Moreover, the veteran has failed to cooperate in submitting 
additional evidence to support his claim.  The Board's 
development of the claim by remand was designed to insure 
that the record was adequate for an informed determination.  
38 C.F.R. § 3.327.  The evidence initially presented to the 
Board was not comprehensive and the VA examination did not 
appear to account for all potentially disabling dermatologic 
disability of the penis.  The veteran's failure to cooperate 
in submitting additional evidence, asked for in the 1998 
remand has not been justified.  There is no argument from the 
veteran or his representative regarding good cause for his 
inaction.  As a result, § 3.655(b) mandates the original 
claim for service connection for a penile rash be based on 
the evidence of record.  

In the instant case, even though the medical evidence shows 
that a penile rash was present during active military 
service, there is no medical evidence of a current penile 
rash disability.  The most recent VA examination indicated 
that there was no active rash on the veteran's penile shaft, 
nor was there any disfigurement.  It was further noted that 
the veteran appeared to have mildly dry skin in that area and 
the physician opined that such a disorder was not service 
connected.  In the absence of a current disability the 
veteran's claim for entitlement to service connection for a 
penile rash cannot be considered well grounded within the 
meaning of 38 U.S.C.A. § 5107.  See Caluza, supra.

In addition, the medical evidence does not establish that the 
veteran was treated for or was diagnosed with a chronic 
penile rash during service.  The evidence shows that the 
predominant diagnosis regarding the claimed penile rash 
during service was irritant dermatitis which appeared 
intermittently and was treated with a cream.  See 38 C.F.R. 
§ 3.303(b).  Moreover, the evidence shows that there is no 
record of treatment for symptoms associated with the 
veteran's claimed penile rash from June 1993 to January 1998.  
As noted earlier, a showing of continuity of symptoms after 
service is considered in establishing service connection if a 
condition noted during service is not shown to be chronic.  
Here, the record does not reflect that the veteran has 
asserted a continuity of symptomatology from service to the 
present time.  See Savage, supra.

Based upon the foregoing, the Board is compelled to conclude 
that the veteran's claim of entitlement for service 
connection for a penile rash is not well grounded and must 
therefore be denied.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

As the veteran's claim of entitlement to service connection 
for a penile rash is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Entitlement to an Initial Compensable Evaluation for
Pseudofolliculitis Barbae and Acne Keloiditis Nuchae

The record reflects that, in accordance with the Board's 
December 1998 remand directive, the RO scheduled the veteran 
for a VA compensation examination in July 1999 for the 
purpose of ascertaining the nature and extent of severity of 
his service-connected pseudofolliculitis barbae and acne 
keloiditis nuchae.  The veteran called up VA, refused to 
report for examination, and canceled his appointment.  
Accordingly, there is no question as to whether the veteran 
ever received the notice to report for examination.

It is clear from the record that there is no good cause shown 
for the veteran's failure to report for a VA examination.  He 
has simply refused to do so.  The Board is satisfied that the 
veteran failed to report to the scheduled examination without 
good cause.  38 C.F.R. § 3.655.  Therefore, the Board finds 
that the veteran's claims of entitlement to initial 
compensable evaluations for his pseudofolliculitis barbae and 
acne keloiditis nuchae must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a penile rash, the 
appeal is denied.

Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae is denied.

Entitlement to an initial compensable evaluation for acne 
keloiditis nuchae is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

